UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $1 par value, 77,582,022 shares outstanding at November 1, 2010 INTEGRYS ENERGY GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER30, 2010 TABLE OF CONTENTS Page COMMONLY USED ACRONYMS 4 FORWARD-LOOKING STATEMENTS 5 PART I. FINANCIAL INFORMATION 7 Item 1. FINANCIAL STATEMENTS (Unaudited) 7 Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 9 CONDENSED NOTES TO FINANCIAL STATEMENTS OF 10 – 51 Integrys Energy Group, Inc. and Subsidiaries Page Note 1 Financial Information 10 Note 2 Cash and Cash Equivalents 10 Note 3 Risk Management Activities 11 Note 4 Restructuring Expense 17 Note 5 Dispositions 18 Note 6 Impairment Losses on Property, Plant, and Equipment 23 Note 7 Investments in Affiliates, at Equity Method 23 Note 8 Inventories 24 Note 9 Goodwill and Other Intangible Assets 24 Note 10 Short-Term Debt and Lines of Credit 26 Note 11 Long-Term Debt 28 Note 12 Asset Retirement Obligations 29 Note 13 Income Taxes 29 Note 14 Commitments and Contingencies 30 Note 15 Guarantees 37 Note 16 Employee Benefit Plans 38 Note 17 Stock-Based Compensation 39 Note 18 Comprehensive Income (Loss) 41 Note 19 Common Equity 41 Note 20 Variable Interest Entities 43 Note 21 Fair Value 43 Note 22 Miscellaneous Income 47 Note 23 Regulatory Environment 47 Note 24 Segments of Business 51 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 54 – 81 Item 3. Quantitative and Qualitative Disclosures About Market Risk 82 – 83 Item 4. Controls and Procedures 84 -2- Page PART II. OTHER INFORMATION 85 Item 1. Legal Proceedings 85 Item 1A. Risk Factors 85 Item 6. Exhibits 85 Signature 86 EXHIBIT INDEX 87 Integrys Energy Group, Inc. Deferred Compensation Plan, as Amended and Restated Effective January 1, 2011 (Incorporated by reference to Exhibit 10.1 to Integrys Energy Group’s Form 8-K filed September22, 2010) Integrys Energy Group, Inc. Pension Restoration and Supplemental Retirement Plan, as Amended and Restated Effective January 1, 2011 (Incorporated by reference to Exhibit 10.2 to Integrys Energy Group’s Form 8-K filed September22, 2010) Form of Integrys Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan Performance Stock Right Agreement approved September16, 2010 (Incorporated by reference to Exhibit 10.3 to Integrys Energy Group’s Form 8-K filed September22, 2010) Form of Integrys Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan Restricted Stock Unit Award Agreement approved September16, 2010 (Incorporated by reference to Exhibit 10.4 to Integrys Energy Group’s Form 8-K filed September22, 2010) Form of Integrys Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan Nonqualified Stock Option Agreement approved September16, 2010 (Incorporated by reference to Exhibit 10.5 to Integrys Energy Group’s Form 8-K filed September22, 2010) 12 Computation of Ratio of Earnings to Fixed Charges Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Integrys Energy Group, Inc. 101* Financial statements from the Quarterly Report on Form 10-Q of Integrys Energy Group, Inc. for the quarter ended September30, 2010, filed on November 3, 2010, formatted in XBRL: (i) the Condensed Consolidated Statements of Income; (ii) the Condensed Consolidated Balance Sheets; (iii) the Condensed Consolidated Statements of Cash Flows; and (iv) the Condensed Notes To Financial Statements tagged as blocks of text. -3- *In accordance with Rule 406T of Regulation S-T, the information in these exhibits shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Commonly Used Acronyms AFUDC Allowance for Funds Used During Construction ASC Accounting Standards Codification ASU Accounting Standards Update ATC American Transmission Company LLC EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission IRS United States Internal Revenue Service LIFO Last-in, first-out MERC Minnesota Energy Resources Corporation MGU Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator, Inc. MPSC Michigan Public Service Commission MPUC Minnesota Public Utility Commission N/A Not Applicable NSG North Shore Gas Company OCI Other Comprehensive Income PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPS Wisconsin Public Service Corporation WRPC Wisconsin River Power Company -4- Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel costs, sources of electric energy supply, coal and natural gas deliveries, remediation costs, environmental and other capital expenditures, liquidity and capital resources, trends, estimates, completion of construction projects, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item 1A of Integrys Energy Group's Annual Report on Form 10-K for the year ended December 31, 2009, as may be amended or supplemented in Part II, Item 1A of Integrys Energy Group’s subsequently filed Quarterly Reports on Form 10-Q (including this report).Other factors include: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group's regulated businesses; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries, financial reform, changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, energy efficiency mandates, renewable energy standards, and reliability standards, and changes in tax and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, compliance with Clean Air Act requirements at generation plants, and prudence and reconciliation of costs recovered in revenues through an automatic gas cost recovery mechanism; ● The impacts of changing financial market conditions, credit ratings, and interest rates on theliquidity and financing efforts of Integrys Energy Group and its subsidiaries; ● The risks related to executing the strategy change associated with Integrys Energy Group's nonregulated energy services business, including the restructuring of its retail natural gas and retail electric marketing business; ● The risks associated with changing commodity prices (particularly natural gas and electricity) and the available sources of fuel and purchased power, including their impact on margins; ● Resolution of audits or other tax disputes with the IRS and various state, local, and Canadian revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which Integrys Energy Group's subsidiaries operate; ● The retention of market-based rate authority; ● The risk associated with the value of goodwill or other intangibles and their possible impairment; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Changes in technology, particularly with respect to new, developing, or alternative sources of generation; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand, including the ability to attract and retain customers in Integrys Energy Group's nonregulated energy services business and to adequately forecast its energy usage for nonregulated customers; -5- ● Potential business strategies, including mergers, acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial and derivative instruments; ● The risk of financial loss, including increases in bad debt expense, associated with the inability of Integrys Energy Group's and its subsidiaries' counterparties, affiliates, and customers to meet their obligations; ● Customer usage, weather, and other natural phenomena; ● The utilization of tax credit and loss carryforwards; ● Contributions to earnings by non-consolidated equity method and other investments, which may vary from projections; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. -6- PART I.FINANCIAL INFORMATION Item 1.Financial Statements INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Millions, except per share data) Nonregulated revenues $ Utility revenues Total revenues Nonregulated cost of fuel, natural gas, and purchased power Utility cost of fuel, natural gas, and purchased power Operating and maintenance expense Goodwill impairment loss - - - Impairment losses on property, plant, and equipment - Restructuring (income) expense ) Net (gain) loss on Integrys Energy Services' dispositions related to strategy change ) Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) Other expense ) Income (loss) before taxes ) Provision for income taxes Net income (loss) from continuing operations ) Discontinued operations, net of tax - Net income (loss) ) Preferred stock dividends of subsidiary ) Noncontrolling interest in subsidiaries - Net income (loss) attributed to common shareholders $ ) Average shares of common stock Basic Diluted Earnings (loss) per common share (basic) Net income (loss) from continuing operations $ ) Discontinued operations, net of tax - - Earnings (loss) per common share (basic) $ ) Earnings (loss) per common share (diluted) Net income (loss) from continuing operations $ ) Discontinued operations, net of tax - - Earnings (loss) per common share (diluted) $ ) Dividends per common share declared $ The accompanying condensed notes are an integral part of these statements. -7- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) Assets Cash and cash equivalents $ $ Collateral on deposit Accounts receivable and accrued unbilled revenues, net of reserves of $49.9 and $57.5, respectively Inventories Assets from risk management activities Regulatory assets Deferred income taxes Assets held for sale - Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $2,933.9 and $2,847.2, respectively Regulatory assets Assets from risk management activities Goodwill Other long-term assets Total assets $ $ Liabilities and Equity Short-term debt $ $ Current portion of long-term debt Accounts payable Liabilities from risk management activities Regulatory liabilities Liabilities held for sale - Other current liabilities Current liabilities Long-term debt Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental remediation liabilities Pension and other postretirement benefit obligations Liabilities from risk management activities Asset retirement obligations Other long-term liabilities Long-term liabilities Commitments and contingencies Common stock - $1 par value; 200,000,000 shares authorized; 77,486,900 shares issued; 77,085,543 shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock and shares in deferred compensation trust ) ) Total common shareholders' equity Preferred stock of subsidiary - $100 par value; 1,000,000 shares authorized; 511,882 shares issued; 510,495 shares outstanding Noncontrolling interest in subsidiaries ) Total liabilities and equity $ $ The accompanying condensed notes are an integral part of these statements. -8- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (Millions) Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Discontinued operations, net of tax ) ) Goodwill impairment loss - Impairment losses on property, plant, and equipment Depreciation and amortization expense Recoveries and refunds of regulatory assets and liabilities Net unrealized (gains) losses on nonregulated energy contracts ) Nonregulated lower of cost or market inventory adjustments Bad debt expense Pension and other postretirement expense Pension and other postretirement contributions ) ) Deferred income taxes and investment tax credit ) Gain (loss) on sale of assets ) Equity income, net of dividends ) ) Other ) Changes in working capital Collateral on deposit Accounts receivable and accrued unbilled revenues Inventories ) Other current assets Accounts payable ) ) Other current liabilities ) ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Proceeds from the sale or disposal of assets Purchase of equity investments ) ) Other ) Net cash used for investing activities ) ) Financing Activities Short-term debt, net ) ) Redemption of notes payable - ) Proceeds from sale of borrowed natural gas Purchase of natural gas to repay natural gas loans ) ) Issuance of long-term debt - Repayment of long-term debt ) ) Payment of dividends Preferred stock of subsidiary ) ) Common stock ) ) Issuance of common stock - Payments made on derivative contracts related to divestitures classified as financing activities ) - Other ) ) Net cash used for financing activities ) ) Change in cash and cash equivalents - continuing operations ) Change in cash and cash equivalents - discontinued operations Net cash provided by investing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying condensed notes are an integral part of these statements -9- INTEGRYS ENERGY GROUP, INC. AND SUBSIDIARIES CONDENSED NOTES TO FINANCIAL STATEMENTS September30, 2010 NOTE1FINANCIAL INFORMATION The condensed consolidated financial statements of Integrys Energy Group, Inc. have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with GAAP.Accordingly, these condensed consolidated financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes in the Integrys Energy Group Annual Report on Form 10-K for the year ended December31,2009. The condensed consolidated financial statements are unaudited, but, in management's opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31,2010. NOTE2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the Integrys Energy Group Condensed Consolidated Statements of Cash Flows: Nine Months Ended September30 (Millions) Cash paid for interest $ $ Cash paid for income taxes Significant non-cash transactions were: Nine Months Ended September30 (Millions) Construction costs funded through accounts payable $ $ Equity issued for reinvested dividends - Equity issued for stock-based compensation plans - Intangible assets (customer contracts) received in exchange for risk management assets - -10- NOTE3RISK MANAGEMENT ACTIVITIES Integrys Energy Group identified additional classes of risk management assets and liabilities as a result of the implementation of FASB ASU 2010-06, "Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements."As required, this ASU was only applied to disclosures beginning with the quarter ended March 31, 2010, and, therefore, prior periods do not reflect the expanded disclosure requirements. The following tables show Integrys Energy Group's assets and liabilities from risk management activities. September30, 2010 (Millions) Balance Sheet Presentation * Risk Management Assets Risk Management Liabilities Utility Segments Non-hedge derivatives Natural gas contracts Current $ $ Natural gas contracts Long-term Financial transmission rights Current Petroleum product contracts Current - Total commodity contracts Current Total commodity contracts Long-term Cash flow hedges Natural gas contracts Current - Natural gas contracts Long-term - Nonregulated Segments Non-hedge derivatives Natural gas contracts Current Natural gas contracts Long-term Electric contracts Current Electric contracts Long-term Total commodity contracts Current Total commodity contracts Long-term Foreign exchange contracts Current Foreign exchange contracts Long-term Fair value hedges Interest rate swaps Current - Cash flow hedges Natural gas contracts Current - Natural gas contracts Long-term - Electric contracts Current Electric contracts Long-term Total commodity contracts Current Total commodity contracts Long-term Interest rate swaps Current - Current Long-term Total $ $ *All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.Integrys Energy Group continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. -11- December31, 2009 (Millions) Balance Sheet Presentation * Risk Management Assets Risk Management Liabilities Utility Segments Non-hedge derivatives Commodity contracts Current $ $ Commodity contracts Long-term Cash flow hedges Commodity contracts Current - Commodity contracts Long-term - Nonregulated Segments Non-hedge derivatives Commodity contracts Current Commodity contracts Long-term Interest rate swaps Current - Interest rate swaps Long-term - Foreign exchange contracts Current Foreign exchange contracts Long-term Fair value hedges Interest rate swaps Current - Interest rate swaps Long-term - Cash flow hedges Commodity contracts Current Commodity contracts Long-term Interest rate swaps Current - Current Long-term Total $ $ *All derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception.Integrys Energy Group continually assesses its contracts designated as normal and will discontinue the treatment of these contracts as normal if the required criteria are no longer met.Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. The following table shows Integrys Energy Group's cash collateral positions: (Millions) September30, 2010 December31, 2009 Cash collateral provided to others $ $ Cash collateral received from others * *Reflected in Other current liabilities on the Condensed Consolidated Balance Sheets. Certain of Integrys Energy Group's derivative and nonderivative commodity instruments contain provisions that could require "adequate assurance" in the event of a material adverse change in Integrys Energy Group's creditworthiness, or the posting of additional collateral for instruments in net liability positions, if triggered by a decrease in credit ratings.The following table shows the aggregate fair value of all derivative instruments with specific credit-risk related contingent features that were in a liability position: (Millions) September30, 2010 December31, 2009 Integrys Energy Services $ $ Utility segments If all of the credit-risk related contingent features contained in commodity instruments (including derivatives, nonderivatives, normal purchase and normal sales contracts, and applicable payables and receivables) had been triggered, Integrys Energy Group’s collateral requirement would have been as follows: -12- (Millions) September30, 2010 December31, 2009 Collateral that would have been required: Integrys Energy Services $ $ Utility segments Collateral already satisfied: Integrys Energy Services Letters of credit Cash - - Utility segments Letters of credit - - Cash - - Collateral remaining: Integrys Energy Services Utility segments Utility Segments Non-Hedge Derivatives Utility derivatives include a limited number of natural gas purchase contracts, financial derivative contracts (futures, options, and swaps), and financial transmission rights used to manage electric transmission congestion costs.The futures, options, and swaps were used by both the electric and natural gas utility segments to mitigate the risks associated with the market price volatility of natural gas supply costs and the costs of gasoline and diesel fuel used by utility vehicles. Derivative instruments at the utilities are entered into in accordance with the terms of the risk management plans approved by their respective Boards of Directors and, if applicable, by their respective regulators.Most energy-related physical and financial derivatives at the utilities qualify for regulatory deferral.These derivatives are marked to fair value; the resulting risk management assets are offset with regulatory liabilities or decreases to regulatory assets, and risk management liabilities are offset with regulatory assets or decreases to regulatory liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be refunded to or collected from customers in rates. The tables below show the unrealized gains (losses) recorded related to non-hedge derivatives at the utilities. (Millions) Financial Statement Presentation Three Months Ended September302010 Nine Months Ended September302010 Natural gas contracts Balance Sheet – Regulatory assets (current) $ ) $ ) Natural gas contracts Balance Sheet – Regulatory assets (long-term) ) ) Natural gas contracts Balance Sheet – Regulatory liabilities (current) ) ) Natural gas contracts Income Statement – Utility cost of fuel, natural gas, and purchased power ) ) Financial transmission rights Balance Sheet – Regulatory assets (current) Financial transmission rights Balance Sheet – Regulatory liabilities (current) ) ) Petroleum product contracts Income Statement – Operating and maintenance expense ) -13- (Millions) Financial Statement Presentation Three Months Ended September30, 2009 Nine Months Ended September30, 2009 Commodity contracts Balance Sheet – Regulatory assets (current) $ $ Commodity contracts Balance Sheet – Regulatory assets (long-term) Commodity contracts Balance Sheet – Regulatory liabilities (current) ) Commodity contracts Balance Sheet – Regulatory liabilities (long-term) ) ) Commodity contracts Income Statement – Utility cost of fuel, natural gas, and purchased power Commodity contracts Income Statement – Operating and maintenance expense ) The utilities had the following notional volumes of outstanding non-hedge derivative contracts: September30, 2010 December31, 2009 Purchases Other Transactions Purchases Other Transactions Natural gas (millions of therms) N/A N/A Financial transmission rights (millions of kilowatt-hours) N/A N/A Petroleum products (barrels) N/A N/A Cash Flow Hedges PGL uses natural gas contracts designated as cash flow hedges to hedge changes in the price of natural gas used to support operations.These contracts extend through December 2011.PGL had the following notional volumes of outstanding contracts that were designated as cash flow hedges: Purchases September30, 2010 December31, 2009 Natural gas (millions of therms) Changes in the fair values of the effective portions of these contracts are included in OCI, net of taxes.Amounts recorded in OCI related to these cash flow hedges will be recognized in earnings when the hedged transactions occur, or if it is probable that the hedged transaction will not occur.The tables below show the amounts related to cash flow hedges recorded in OCI and in earnings. Unrealized Gain (Loss) Recognized in OCI on Derivative Instruments (Effective Portion) Three Months Ended September30 Nine Months Ended September30 (Millions) Natural gas contracts $ ) $ $ ) $ ) Loss Reclassified from Accumulated OCI into Income (Effective Portion) Three Months Ended September30 Nine Months Ended September30 (Millions) Income Statement Presentation Settled natural gas contracts Operating and maintenance expense $ ) $ ) $ ) $ ) The amount reclassified from accumulated OCI into earnings as a result of the discontinuance of cash flow hedge accounting related to these natural gas contracts was not significant during the three and nine months ended September30, 2010, and 2009.Cash flow hedge ineffectiveness related to these natural gas contracts also was not significant during the three and nine months ended September30, 2010, and 2009.When testing for effectiveness, no portion of these derivative instruments was excluded.In the next 12 months, an insignificant pre-tax loss is expected to be recognized in earnings as the hedged transactions occur. -14- Nonregulated Segments Non-Hedge Derivatives Integrys Energy Group's nonregulated segments enter into derivative contracts such as futures, forwards, options, and swaps that are not designated as accounting hedges under GAAP.In most cases, these contracts are used to manage commodity price risk associated with customer-related contracts. The nonregulated segments had the following notional volumes of outstanding non-hedge derivative contracts: September30, 2010 December31, 2009 (Millions) Purchases Sales Other Transactions Purchases Sales Other Transactions Commodity contracts Natural gas (therms) N/A N/A Electric (kilowatt-hours) N/A N/A Interest rate swaps N/A N/A $ - N/A N/A $ Foreign exchange contracts $ $ N/A $ $ N/A Gains (losses) related to non-hedge derivatives are recognized currently in earnings, as shown in the tables below. (Millions) Income Statement Presentation Three Months Ended September30, 2010 Nine Months Ended
